DETAILED ACTION
This action is responsive to the following communications: Amendment filed 12/22/20.  This action is made non-final.
Claims 30-45 are pending in the case; Claims 30, 38-39 are independent claims.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 30, 32, 34-39, 41, 43, 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Faenger et al (US Patent Application Publication 2011/0035706 hereinafter Faenger) in view of Bull et al (US Patent Application Publication 2009/0063976 A1 hereinafter Bull) in view of Beaupre et al (US Patent Application Publication 2006/0195790)

With regard to claim 30, 38, 39, Faenger teaches an information processing apparatus, an information processing method, a non-transitory computer-readable medium comprising: 
at least one processor configured to <fig 13 item 18>
control to create a plurality of content groups based on creation logics different from each other <fig 14 items 1402, 1404>
wherein the plurality of content groups includes at least a music content group and video content group <music, video content groups are created para 0015>,
wherein the creation logics include at least a creation logic based on user preference data <user preference can be used para 0074>, and
wherein each content group includes a plurality of contents; and 
control to provide the plurality of content groups to a user, the content groups including the plurality of contents which are available to the user <fig 1, user interface is provided to the user para 0041>,
Faenger does not appear to explicitly disclose remaining limitations of this claim.
In the same field of endeavor, Bull teaches 

wherein in response to selection of a first content from the plurality of contents, the at least one processor is configured to control to display the first content and a plurality of second contents related to the first content <related items can be created and presented para 0092>, and
wherein the plurality of second contents are created based on respective ones of second creation logics, and wherein the second creation logics are based on at least data concerning the first content <various shuffle operations can be performed to create related items para 0072, fig 9 items 906-910>.
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Faenger and Bull before him/her at the time the invention was made, to modify the teachings of Faenger to include the teachings of Bull, in order to obtain limitations taught by Bull.  One would have been motivated to make such a combination because it provides additional ways to create content groups for a user (see Background).
Faenger, Bull do not appear to explicitly disclose content creation logic based on date and time information.
In the same field of endeavor, Beaupre teaches content creation logic based on date and time information <date and time can be used to generate content para 0187>.
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Faenger, Bull, Beaupre before him/her at the time the invention was made, to modify the teachings of Faenger, Bull to include the teachings of Bull, in order 

With regard to claim 32, this claim depends upon claim 30, which is rejected above. In addition, Faenger teaches wherein the user preference data is based on data inputted by the user <profile input by user listening habits para 0074>.

With regard to claim 34, this claim depends upon claim 30, which is rejected above. In addition, Faenger teaches wherein the user preference data is based on content selected by the user <user preference according to a user selection of content para 0074>.

With regard to claim 35, this claim depends upon claim 30, which is rejected above. In addition, Bull teaches wherein the at least one processor is configured to control to respectively display information related to the creation logics of the content groups in the vicinity of the content groups <fig 9 items 906, 908, 910 show content creation logic in the vicinity of content group>.

With regard to claim 36, this claim depends upon claim 30, which is rejected above. In addition, Faenger teaches wherein the at least one processor is configured to, in response to selection of the first content from the plurality of contents, control to display the first content, the plurality of second contents, and a third content related to 

With regard to claim 37, this claim depends upon claim 36, which is rejected above. In addition, Faenger teaches, wherein the third content is selectable from a screen displaying an indication of the first content, a list of the plurality of second contents, and an indication of the third content <different types of content can be indicated see figs 8-10, para 0068>.

With regard to claims 41, 43, 45, these claims depend upon claims 30, 38 and 39 respectively, which are rejected above. 
In addition, Faenger teaches wherein at least one of the plurality of contents is provided by and external content provider <fig 13 item 14 content is provided by external source>.

Claims 31, 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Faenger in view of Bull in view of Beaupre in view of Jang et al (US Patent Application Publication 2007/0256012 A1 hereinafter Jang).

With regard to claim 31, this claim depends upon claim 30, which is rejected above. Faenger, Bull, Beaupre do not appear to explicitly disclose limitations of this claim. 

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Faenger, Bull, Beaupre and Jang before him/her at the time the invention was made, to modify the teachings of Faenger, Bull, Beaupre to include the teachings of Jang, in order to obtain limitations taught by Jang.  One would have been motivated to make such a combination because it provides additional types of music category to a user based upon teachings of Faenger, Bull and Beaupre.

With regard to claim 33, this claim depends upon claim 31, which is rejected above. In addition, Bull teaches wherein the data inputted by the user is based on voice input information <user can provide voice commands para 0041>.

Claims 40, 42, 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Faenger in view of Bull in view of Beaupre in view of Gupta et al (US Patent Application Publication 2010/0281084 A1 hereinafter Gupta).

With regard to claims 40, 42, 44, these claims depend upon claims 30, 38 and 39 respectively, which are rejected above. Faenger, Bull, Beaupre do not appear to explicitly disclose limitations of this claim.

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Faenger, Bull, Beaupre and Gupta before him/her at the time the invention was made, to modify the teachings of Faenger, Bull, Beaupre to include the teachings of Gupta, in order to obtain limitations taught by Gupta.  One would have been motivated to make such a combination because it provides additional ways to create content groups.

Response to Arguments
Applicant's arguments filed on December 22, 2020 have been fully considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142